NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 3, 2022 *
                               Decided February 14, 2022

                                         Before

                    MICHAEL S. KANNE, Circuit Judge

                    DIANE P. WOOD, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 20-3513

MATTHEW STANEK, et al.,                         Appeal from the United States District
    Plaintiffs-Appellants,                      Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 1:13-cv-3106
ST. CHARLES COMMUNITY UNIT
SCHOOL DISTRICT NO. 303 BOARD                   Jorge L. Alonso,
OF EDUCATON, et al.,                            Judge.
      Defendants-Appellees.
                                       ORDER

       Matthew Stanek, now 27, is autistic and required special-education services
when he attended high school in St. Charles Community Unit School District No. 303
between 2009 and 2013. In 2013, Matthew and his parents, Bogdan and Sandra, sued the
District and its board, and various high-school teachers and administrators (collectively,
the “District defendants”), and the Illinois State Board of Education. They alleged that

      *
        We have agreed to decide the case without oral argument because the briefs and
the record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3513                                                                           Page 2

Matthew did not receive educational services to which he was entitled. Between
January and September 2020, the Staneks continually refused to produce Matthew for a
deposition without accommodations that the district court had declined to order. After
multiple warnings, the district court dismissed the case with prejudice when Matthew
failed to appear for a fifth time. Because the district court did not abuse its discretion in
imposing this sanction with respect to all three plaintiffs, we affirm.

       According to the Staneks’ most recent complaint, Matthew’s autism, which was
diagnosed at age three, impairs his ability to perform academically. Despite his
disability, Matthew found academic success, in part because of educational
accommodations such as teacher-provided study guides and extra time for taking
exams. The Staneks allege that, during Matthew’s junior year of high school, he stopped
receiving these accommodations. His academic performance suffered, leading to social,
emotional, and behavioral declines.

        The Staneks sued in 2013 and have been in litigation, including a previous appeal
to this court, ever since. See Stanek v. St. Charles Cmty. Unit Sch. Dist. No. 303, 783 F.3d
634 (7th Cir. 2015). Their operative complaint (the Staneks’ fifth amended complaint,
which they filed pro se) brought claims under the Individuals with Disabilities in
Education Act, see 20 U.S.C. §§ 1400–1418; Title II of the Americans with Disabilities Act,
see 42 U.S.C. §§ 12101–12213; Section 504 of the Rehabilitation Act of 1973, see 29 U.S.C.
§§ 701–794; and 42 U.S.C. § 1983, invoking both the IDEA and the First Amendment.

        The District defendants first noticed Matthew for a deposition in January 2020.
Over the next nine months, they scheduled the deposition and sent timely notice four
more times. Each time, Matthew failed to appear. The Staneks canceled two depositions
at the last minute when one parent was unable to attend (Sandra attended a funeral in
June, and Bogdan had an allergic reaction to a bee sting in September). The rest were
canceled, generally on short notice, when Matthew was not provided accommodations
the Staneks felt he was due under the ADA and Rehabilitation Act, like being deposed
in writing or at least receiving written questions in advance of a deposition.

       In a March 2020 order, the magistrate judge overseeing discovery informed the
Staneks that neither statute applied to Matthew’s deposition, which was instead
governed by the Federal Rules of Civil Procedure. The magistrate judge did, however,
grant several accommodations, imposing time limits and allowing Matthew to bring his
emotional support dog. When the Staneks objected to the order, the district judge
overruled them, confirmed that the disability-discrimination statutes did not apply to
No. 20-3513                                                                        Page 3

Matthew’s deposition, and warned that the Staneks had “two choices: drop their
lawsuit or produce Matthew Stanek for deposition.”

       Matthew missed three more depositions after this warning, persisting in the
argument that his preferred accommodations were required by statute. He filed a
petition for writ of mandamus in this court, which the motions panel denied. After
canceling a deposition on September 16, 2020, Matthew was given notice for one on
September 21 and 22. But when the Staneks refused to confirm Matthew’s attendance,
the magistrate judge granted the defendants’ emergency motion to compel and ordered
Matthew to appear, emphasizing that not receiving the questions in advance would not
excuse further delay or cancelation. The magistrate judge restated the district judge’s
warning and added that another failure to appear would justify dismissal with
prejudice under Federal Rule of Civil Procedure 37(b)(2). The Staneks filed several more
motions for accommodations or postponement, all of which were denied.

       Matthew again failed to appear; he explained in an email to the District
defendants’ attorney that he continued to believe that the failure to grant his requested
accommodations violated the ADA. This was followed shortly by a joint motion from
the Staneks objecting to the magistrate judge’s rulings on accommodations, again based
on their ADA argument. The district judge overruled the objections, noting that their
argument had been considered and rejected several times. The District defendants then
moved for sanctions under Rule 37(b), and the district judge dismissed the case with
prejudice. The judge found that the Staneks’ ongoing defiance of a court order to
produce Matthew for a deposition was willful and in bad faith.

        On appeal, the Staneks—in three separate sets of opening and reply briefs—
continue to argue that their requested accommodations were compelled by the ADA.
Because Matthew provided sufficient evidence of his disability, they argue, the district
court abused its discretion when it dismissed their case. Sandra and Bogdan also argue
that they did not refuse to comply with any court orders, are not responsible for
Matthew’s failure to attend, and are therefore not properly subject to discovery
sanctions. Bogdan’s brief also challenges wholly unrelated rulings on class certification.
The Illinois State Board of Education, which was not directly involved in the deposition
controversy and motion for sanctions, but benefited equally from the sanction of
dismissal, filed a brief arguing that we should affirm.

      The Staneks did not argue in the district court that the parents’ separate claims
should survive even if Matthew’s were dismissed, despite the District defendants’
No. 20-3513                                                                          Page 4

motion to sanction them all. They have therefore waived the argument on appeal. See
Williams v. Dieball, 724 F.3d 957, 961 (7th Cir. 2013). Even without waiver, the district
court reasonably concluded that Matthew’s parents share responsibility for his failure
to attend his deposition. Sandra and Bogdan participated every step of the way, filing
motions and sending emails on Matthew’s behalf and canceling Matthew’s depositions
when either of them was personally unable to attend. Because Sandra and Bogdan were
deeply involved in Matthew’s failure to attend his scheduled depositions, the district
court permissibly held them accountable along with Matthew.

       Whether the dismissal under Rule 37 was proper at all is an issue we review for
abuse of discretion. See Pendell v. City of Peoria, 799 F.3d 916, 917 (7th Cir. 2015). Rule
37(b) allows district courts to dismiss a case when a party disobeys a discovery order
willfully or in bad faith. FED. R. CIV. P. 37(b)(2)(A)(v); Brown v. Columbia Sussex Corp.,
664 F.3d 182, 190 (7th Cir. 2011).

       Here, the district court had ample justification to dismiss with prejudice.
Matthew received five deposition notices and failed to appear each time. His objections
to appearing without specific accommodations were fully aired before the magistrate
judge and the district judge, who told the Staneks repeatedly that Matthew had no
statutory right to the additional accommodations he insisted upon. And this court’s
denial of the mandamus petition signaled that, whatever the merits of the arguments,
halting the deposition was not warranted. Despite this, and a court order to appear, the
Staneks persisted in refusing to attend the scheduled depositions.

       Further, the district judge expressly found that the Staneks acted willfully and in
bad faith in refusing repeatedly to produce Matthew for deposition based on the
purported need for accommodations. We have affirmed dismissals under Rule 37 for
arguably less. See Pendell, 799 F.3d at 916 (affirming dismissal after two failures to
appear at depositions); Collins v. Illinois, 554 F.3d 693, 696 (7th Cir. 2009) (affirming
dismissal under Rule 37(d)(1) when district court found plaintiff walked out of
deposition willfully and in bad faith). After nine months, dozens of motions, repeated
warnings, and a court order, dismissal under Rule 37(b)(2) was a proper sanction here.

       We need not (and do not) reach the merits of the Staneks’ argument that the
ADA required Matthew’s desired accommodations. He was not entitled to disobey a
court order merely because he and his parents disagreed with the reasoning. See Maness
v. Meyers, 419 U.S. 449, 458 (1975). Rather, Matthew was obliged to obey the order to
attend the deposition and challenge the ruling at the appropriate time. Id.; see also Mac
No. 20-3513                                                                          Page 5

Naughton v. Harmelech, 932 F.3d 558, 565 (7th Cir. 2019). Matthew’s petition for writ of
mandamus was denied, the order remained in effect, and he violated it—with his
parents’ encouragement. This was sufficient grounds for sanctions under Rule 37(b)(2).

        Matthew also argues on appeal that a medical condition, anxiety, prevented him
from attending the final scheduled deposition. But he gave this excuse for the first time
only after the District defendants moved for sanctions. The only rationale he provided
at the time he failed to attend was his need to proceed in writing. And Matthew’s health
in September 2020 does not excuse the previous missed depositions, three of which
occurred after the district judge’s May warning.

        Because we affirm the dismissal, we do not address the appellants’ challenges to
the myriad rulings that preceded it. But we must address the appellants’ briefing tactics.
As noted, each appellant filed a separate brief despite jointly appealing and paying a
single appellate filing fee. See FED. R. APP. P. 3(b) (parties to joint appeal proceed “as a
single appellant”). We did not require them to file a single brief, but we admonished
them not to repeat arguments. See Order of January 15, 2021. Although each brief is
(just) under the 14,000-word limit, see CIR. R. 32(c), the three briefs together exceed it by
many thousands of words when the repeated material is considered. Further, each brief
purports to adopt the other briefs by reference, a practice that is forbidden unless we
grant a motion allowing it. See Norfleet v. Walker, 684 F.3d 688, 691 (7th Cir. 2012); Stanek
v. St. Charles Cmty. Unit Sch. Dist. # 303, No. 13 C 3106, 2020 WL 9348257, at *1 (N.D. Ill.
Oct. 9, 2020) (admonishing the Staneks on the same point). Separate briefs made sense
to the extent that the parents, who had claims distinct from Matthew’s, contended that
the sanction should not apply to them. We did not invite them to burden the court and
the appellees with repetitive—or irrelevant—arguments spread over three sets of briefs,
but we have reviewed them all and trust that the Staneks will accept that they have
been heard.

                                                                                AFFIRMED